IN THE SUPREME COURT OF THE STATE OF DELAWARE

  JOSE BECERRA,                           §
                                          §
        Defendant Below,                  §   No. 387, 2017
        Appellant,                        §
                                          §   Court Below: Superior Court
        v.                                §   of the State of Delaware
                                          §
  STATE OF DELAWARE,                      §   Cr. ID No.: 13006011961 (N)
                                          §
        Plaintiff Below,                  §
        Appellee.                         §

                           Submitted: March 21, 2018
                           Decided:   April 4, 2018

Before STRINE; Chief Justice, VALIHURA, and SEITZ, Justices.

                                   ORDER

      This 4th day of April, 2018, after careful consideration of the parties’

briefs and the record on appeal, we find it evident that the final judgment of

the Superior Court should be affirmed on the basis of and for the reasons stated

in its September 6, 2017 order.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.



                                               BY THE COURT:

                                               /s/ Collins J. Seitz, Jr.
                                                      Justice